ORDER

PER CURIAM.
Plaintiffs appeal the trial court’s judgment for Respondent on Counts I, II, III, and IV of Plaintiffs’ petition. We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a brief memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).